MORRISON, Judge.
*651Relator, an inmate of the Texas Prison System, again seeks his discharge, alleging a faulty cumulation in Cause No. 7810 in the district court of Bowie County.
Upon his former application we declined to pass upon the question, because relator was under sentence from Wichita County. Ex parte King, 156 Tex. Cr. R. 231, 240 S. W. 2d 777.
The authorities of the Prison System have now made it known to this court that relator has at this time satisfied the sentence in Cause No. 8582 from Wichita County and that if we hold the Bowie County cumulation ineffectual the relator is entitled to be discharged.
The provision for cumulation in the Bowie County case reads as follows: “It is the further by the court that sentence in this cause shall not begin to run until all other sentences against this defendant in the State of Texas shall have expired.”
This is insufficient to effect cumulation. Ex parte Stewart, 155 Tex. Cr. Rep. 479, 236 S. W. 2d 799.
The relief prayed for is now granted, and the relator is ordered discharged.